NO.
12-11-00178-CR
                        
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
BRODERICK
DEROYCE BROWN,                §                 APPEAL FROM THE 241ST
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT
 
THE
STATE OF TEXAS,
APPELLEE                                                        §                 SMITH
COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
PER CURIAM
     Appellant
pleaded guilty to possession of a controlled substance, cocaine in an amount of
one gram or more but less than four grams.  He also pleaded true to the
enhancement paragraph alleging that he had been previously convicted of a
felony.  Appellant filed a notice of appeal.
            We
have received the trial court's certification showing that this is a plea
bargain case and Appellant has no right to appeal.  See Tex. R. App. P. 25.2(a)(2).  The
certification also states that Appellant waived his right to appeal.  The
certification is signed by Appellant and his trial counsel.  The clerk’s record
supports the trial court’s certification.  See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005).  Accordingly, we
dismiss the appeal.
Opinion delivered July 20, 2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)